 



Exhibit 10.1
May 2, 2008
Mr. Marc Stolzman
2212 34th Avenue South
Seattle, WA 98144
Dear Marc:
On behalf of Blue Nile, Inc. (the “Company”), I am pleased to offer you the
position of Chief Financial Officer, reporting to me. The terms of your
relationship with the Company will be as indicated herein.

1.   Position. You will become the Chief Financial Officer for the Company. As
such, you will have responsibilities as determined by me.   2.   Base Salary.
You will be paid a monthly salary of $23,333 less payroll deductions and all
required withholdings, which represents an annualized rate of $280,000. Your
wage will be payable in accordance with the Company’s standard payroll policies.
The Company may modify your compensation from time to time as it deems
necessary.   3.   Performance Bonus. You will be eligible to earn an annualized
target bonus award of $120,000. Your performance bonus can range from 0% to 200%
of target based on the performance of the Company and your individual
performance against key objectives. This bonus amount will be prorated for 2008
based on the number of months you are employed by the Company (employment for a
partial month will be calculated as if employed for the full month).   4.  
Signing Bonus. You will be paid a signing bonus of $25,000, which will be paid
upon the date of your employment with the Company.   5.   Stock Options. We will
recommend to the Board of Directors or Subcommittee that you be granted a
non-statutory stock option to purchase 70,000 shares of common stock of the
Company. The exercise price of your stock option will be the closing sales price
(or the closing bid, if no sales were reported) as quoted on the NASDAQ National
Market on the last market trading day prior to the date of grant.  One fourth
(1/4) of the shares subject to such option will vest on the first year
anniversary of your hire date and one forty-eighth (1/48) of the shares subject
to such option will vest each month thereafter as long as your employment
continues with the Company.  The Company’s 2004 Equity Incentive Plan, the Grant
Notice and the Stock Option Agreement shall govern the terms of this option
grant in all respects.   6.   Employee Discount Program.  An exception to our
standard policy of offering favorable retail pricing is a discount that is
granted to our employees.  You will be eligible for Blue Nile’s Employee
Discount Program, which offers a special benefit in the form of a significant
discount on Blue Nile products. 

 



--------------------------------------------------------------------------------



 



Mr. Marc Stolzman
May 2, 2008
Page 2

7.   Benefits. You will be eligible to receive healthcare and dental benefits,
life and disability insurance, transportation allowance, and a 401(k) plan
effective on the first of the month following your date of hire. The Company may
modify your benefits from time to time as it deems necessary.   8.   Standard
Employee Agreement.  As a condition to your employment, you are required to sign
and comply with the Company’s standard Employee Nondisclosure, Proprietary
Information, Inventions, Nonsolicitation and Noncompetition Agreement relating
to the protection of the Company’s proprietary and confidential information and
assignment of inventions.  In addition, you will be required to abide by the
Company’s strict policy that prohibits any new employee from using or bringing
with him or her from any previous employer any confidential information, trade
secrets, or proprietary materials or processes of such former employer.   9.  
Employee Handbook.  As a Company employee, you will be expected to abide by the
Company’s rules and standards.  You further understand that you will be required
to acknowledge and sign that you have received a copy of the Company’s Employee
Handbook and that you understand the Company’s policies set forth in the
Company’s Employee Handbook.   10.   Federal Immigration Law. For purposes of
federal immigration law, you will be required to provide to the Company
documentary evidence of your identity and eligibility for employment in the
United States. Such documentation must be provided to us within three (3)
business days of your date of hire, or our employment relationship with you may
be terminated.   11.   At-Will Employment. Your employment is at-will, as
defined under applicable law. This means you may voluntarily quit at any time,
for any reason or for no reason, simply by notifying the Company. Likewise, the
Company may terminate your employment at any time, for any reason or for no
reason, with or without cause or advance notice. This at-will employment
relationship cannot be changed except in a writing signed by a Company officer.
  12.   Entire Agreement. This Agreement, together with your Employee
Nondisclosure, Proprietary Information, Inventions, Nonsolicitation and
Noncompetition Agreement, constitutes the complete and exclusive statement of
your employment agreement with the Company. The employment terms in this letter
supersede any other agreements or promises made to you by anyone, whether
written or oral.   13.   Start Date. June 9, 2008.

Again, let me indicate how pleased we all are to extend this offer, and how much
we look forward to working together. Please indicate your acceptance by signing
and returning the enclosed copy of this letter. 

 



--------------------------------------------------------------------------------



 



Mr. Marc Stolzman
May 2, 2008
Page 3

Very truly yours,
Blue Nile Inc.

     
      /s/ Diane Irvine
 
   
Diane Irvine, Chief Executive Officer
   

The foregoing terms and conditions are hereby accepted:

         
Signed:
  /s/ Marc Stolzman    
 
 
 
Marc Stolzman    
 
       
Dated:
  May 3, 2008
 
   

 